FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-14-00285-CV

                                 Trial Court No. 14-1581-A

LandWorks, Inc.

Vs.

R2 Energy Services, LLC and R2 Data Entry Services, LLC
DOCUMENTS FILED                         AMOUNT      FEE PAID BY
Motion fee                                 $10.00   Mary M Skeeters
Motion fee                                 $10.00   Susan Whitehurst
Motion fee                                 $10.00   Michael E. Jones
Clerk's record                            $697.20   Potter Minton
Filing                                    $100.00   Potter Minton
Supreme Court chapter 51 fee               $50.00   Potter Minton
Required Texas.gov efiling fee             $20.00   Potter Minton
Indigent                                   $25.00   Potter Minton
TOTAL:                                    $922.20

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 12th day of March 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk